A petition has been filed in this case by the respondent, asking for a rehearing. After careful consideration of the grounds stated therein, together with the opinion heretofore filed in the case, we are satisfied that no material fact or principle of law has been overlooked or disregarded by the Court.
It is therefore ordered that the petition be dismissed, and that the order heretofore granted, staying the remittur, be revoked.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES STABLER and CARTER concur.